DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The amendment dated February 22, 2021 erroneously omitted the listing of claims originally numbered as 12 and 13.  
The application has been amended as follows: 
Claim 14 is renumbered as claim 12 and now recites, “The seat as defined in claim 11…”
Claim 15 is renumbered as claim 13. 
Claim 16 is renumbered as claim 14 and now cancelled. 
Claim 17 is renumbered as claim 15 and now recites, “The seat as defined in claim 14…”
Claim 18 is renumbered as claim 16. 
Claim 19 is renumbered as claim 17. 
Claim 20 is renumberd as claim 18 and no recites, “The seat as defined in claim 17…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the side wing portions of the seat system to be completely vertical and adjusted to be completely horizontal; wherein the side wing portions extend the seating surface area and back rest surface area along a uniformed plane respectively to the seat surface and the back rest surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636